Citation Nr: 0725644	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for left shoulder 
traumatic arthritis as secondary to the service connected 
disability of residuals of right shoulder dislocation with 
history of Putti-Platt repair times two.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depression as 
secondary to the service connected disability of residuals of 
right shoulder dislocation with history of Putti-Platt repair 
times two.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for major depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

A left shoulder disability did not manifest in service and 
the competent medical evidence of record does not relate left 
shoulder traumatic arthritis to service or a service 
connected disability.  


CONCLUSION OF LAW

Left shoulder traumatic arthritis was not incurred in or 
aggravated by active service and was not caused or 
aggravated by a service connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
May 2003 regarding his claim for service connection for left 
shoulder traumatic arthritis, which was prior to the initial 
decision on the claim in February 2004.  Therefore, the 
timing requirement for a VCAA notice regarding the left 
shoulder arthritis claim has been met and to decide the 
appeal would not be prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant regarding his left shoulder claim.  In the VCAA 
correspondence, the RO apprised the claimant of the 
information and evidence necessary to substantiate the claim.  
The notice advised the claimant of what the evidence must 
show to establish the claim.  Additionally, the RO described 
which information and evidence that the claimant was to 
provide, and which information and evidence that VA will 
attempt to obtain on the claimant's behalf.  See Quartuccio, 
16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In a service connection claim, as is the veteran's claim for 
a left shoulder disability, VA is required to include notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that no 
further notice is needed in this case because the Board is 
denying the claim for service connection.  As such, no 
disability rating or effective date will be assigned as a 
result of this decision.  Therefore, VA is not required to 
provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the veteran was afforded a VA 
Compensation and Pension Examination in October 2003.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed regarding 
the claim for service connection for left shoulder traumatic 
arthritis and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

The veteran asserts that his left shoulder disability was the 
result of overcompensation due to his service connected right 
shoulder disability.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The September 1971 enlistment examination and the September 
1974 separation examination are silent for a left shoulder 
injury or disability.  The remaining service medical records 
are also negative for the diagnosis of or treatment for a 
left shoulder disability.  

VA medical records dated in November 2002 through January 
2004 indicate that the veteran received treatment for 
bilateral shoulder pain.  In a VA Compensation and Pension 
Examination in October 2003 the veteran relayed that he has 
been using his left shoulder excessively because of his right 
shoulder disability.  The veteran indicated that be began 
having left shoulder pain after he sustained a rotator cuff 
injury with a dislocation of the left shoulder in 2001.  The 
examiner diagnosed the veteran with traumatic arthritis with 
reconstruction surgery and shoulder strain of the left 
shoulder.  It was the examiner's opinion that it was less 
likely than not that the left shoulder traumatic arthritis 
was secondary to the right shoulder disability as there was 
trauma to his left shoulder requiring surgical 
reconstruction.  

The Board finds that the evidence of record does not 
establish service connection for a left shoulder disability 
because there is no evidence linking the veteran's left 
shoulder traumatic arthritis to an injury in service or to a 
service connected disability.  There is no reference to an 
injury in service in the service medical records.  The 
evidence of record is devoid of any objective medical 
evidence of a left shoulder disability until 2001, several 
decades after service.  No doctor has ever opined that the 
veteran's left shoulder condition is related to an incident 
in service.  Without competent medical evidence linking the 
veteran's disability to service, service connection on a 
direct basis is not warranted.

The Board also finds that the veteran is not entitled to 
service connection for his left shoulder disability on a 
secondary basis.  The medical evidence of record does not 
provide that the left shoulder traumatic arthritis was caused 
by the veteran's service connected right shoulder disability.  
The medical evidence of record also does not establish that 
the veteran's left shoulder disability was aggravated by the 
right shoulder disability or any other service connected 
disability.  In fact, the October 2003 VA examiner reviewed 
the veteran's medical history as well as his right shoulder 
disability and specifically concluded that the veteran's left 
shoulder disability was caused by a separate trauma, not his 
right shoulder disability.  Therefore, the Board concludes 
that the veteran is not entitled to service connection for 
his left shoulder disability on a secondary basis.  

The Board has considered the veteran's assertion that his 
left shoulder disability resulted from overcompensation for 
his service connected right shoulder disability; however, the 
record reflects that he lacks the medical expertise necessary 
to render a medical diagnosis or competent opinion regarding 
the etiology of his left shoulder traumatic arthritis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a left shoulder 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for left shoulder traumatic arthritis as 
secondary to the service connected disability of residuals of 
right shoulder dislocation with history of Putti-Platt repair 
times two is denied.  


REMAND

It is necessary to remand the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for major depression to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the veteran's claim to reopen the issue of 
service connection for depression, the RO provided VCAA 
notice in August 2003 and May 2005.  The August 2003 VCAA 
letter was sent to the veteran prior to the February 2005 RO 
decision and contained notice of what was needed to establish 
service connection and secondary service connection for major 
depression.  The August 2003 letter did not include notice 
regarding what was needed to reopen the veteran's previously 
denied claim.  In May 2005, the RO sent the veteran a letter 
detailing VA's duty to notify and assist on the instant claim 
including what was considered new and material evidence 
pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
Although this letter provided adequate notice of what was 
needed to reopen the veteran's claim for service connection 
for major depression, the notice was not followed by a 
readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board is required to remand 
the issue to ensure the veteran has had full due process of 
law.



Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA have been completed, 
the RO should readjudicate the claim on 
the merits.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


